ORDER

PER CURIAM.
K.K.J. (“mother”) appeals from the judgment of the trial court terminating her parental rights to J.C.J., born on February 15, 1993 J.E.J., born on September 25, 1997, and J.A.L.K., born on June 26, 1989. Mother contends that the trial court erred in terminating her parental rights in that there was insufficient clear, cogent and convincing evidence to support its findings under section 211.447.4(2) RSMo (2000) and under section 211.447.4(3).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).